DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f) based on applications EP18208120.8 filed in EPO on 23 Nov 2018 and EP18214794.2 filed in EPO on 20 Dec 2018. It is noted, however, that applicant has not filed a certified copy of the EP 18208120.8 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 Nov 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Drawings
The drawings are objected to because the unlabeled boxes in Fig. 2 should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, 

Claim Objections
Claims 1 and 10-14 are objected to because of the following informalities:  
“a synthetic mammogram” in the preamble of claim 1 and “at least one synthetic mammogram” in the body of claim 1 should match to serve as a single antecedent basis for “the synthetic mammogram” recited in dependent claims 10-14.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim 15 recites the limitation “an acquisition unit to acquire a plurality of projection data sets at a plurality of projection angles”. Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 15 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0043] Units and/or devices according to one or more example embodiments may be implemented using hardware, software, and/or a combination thereof. For example, hardware devices may be implemented using processing circuity such as, but not limited to, a processor, Central Processing Unit (CPU), a controller, an arithmetic logic unit (ALU), a digital signal processor, a microcomputer, a field programmable gate array (FPGA), a System-on-Chip (SoC), a programmable logic unit, a microprocessor, or any other device capable of responding to and executing instructions in a defined manner. Portions of the example embodiments and corresponding detailed description may be presented in terms of software, or algorithms and symbolic representations of operation on data bits within a computer memory. These descriptions and representations are the ones by which those of ordinary skill in the art effectively convey the substance of their work to others of ordinary skill in the art. An algorithm, as the term is used here, and as it is used generally, is conceived to be a self-consistent sequence of steps leading to a desired result. The steps are those requiring physical manipulations of physical quantities. Usually, though not necessarily, these quantities take the form of optical, electrical, or magnetic signals capable of being stored, transferred, combined, compared, and otherwise manipulated. It has proven convenient at times, principally for reasons of common 
For purposes of the examination, examiner will interpret “acquisition unit” as a processor, Central Processing Unit (CPU), a controller, an arithmetic logic unit (ALU), a digital signal processor, a microcomputer, a field programmable gate array (FPGA), a System-on-Chip (SoC), a programmable logic unit, a microprocessor, or equivalents thereof configured to acquire a plurality of projection data sets at a plurality of projection angles.
Claim 15 recites the limitation “a generation unit to generate at least one synthetic mammogram with an image property essentially equivalent to a conventional full-field digital mammography acquisition based on several projection data sets of the plurality of projection data sets acquired”. Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 15 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0043] Units and/or devices according to one or more example embodiments may be implemented using hardware, software, and/or a combination thereof. For example, hardware devices may be implemented using processing circuity such as, but not limited to, a processor, Central Processing Unit (CPU), a controller, an arithmetic logic unit (ALU), a digital signal processor, a microcomputer, a field programmable gate array (FPGA), a System-on-Chip (SoC), a programmable logic unit, a microprocessor, or any other device capable of responding to and executing instructions in a defined manner. Portions of the example embodiments and corresponding detailed description may be presented in terms of software, or algorithms and symbolic representations of operation on data bits within a computer memory. These descriptions and representations are the ones by which those of ordinary skill in the art effectively convey the substance of their work to others of ordinary skill in the art. An algorithm, as the term is used here, and as it is used generally, is conceived to be a self-consistent sequence of steps leading to a desired result. The steps are those requiring physical manipulations of physical quantities. Usually, though not necessarily, these quantities take the form of optical, electrical, or magnetic signals capable of being stored, transferred, combined, compared, and otherwise manipulated. It has proven convenient at times, principally for reasons of common 
For purposes of the examination, examiner will interpret “a generation unit” as a processor, Central Processing Unit (CPU), a controller, an arithmetic logic unit (ALU), a digital signal processor, a microcomputer, a field programmable gate array (FPGA), a System-on-Chip (SoC), a programmable logic unit, a microprocessor, or equivalents thereof configured to generate at least one synthetic mammogram with an image property.
Claim 16 recites “a non-transitory computer program product storing a computer program …” The claim recites the generic placeholder “product” that is coupled with functional limitation “storing a computer program” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Since this claim invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 16 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0053] … The one or more storage devices may be tangible or non-transitory computer-readable storage media, such as random access memory (RAM), read only memory (ROM), a permanent mass storage device (such as a disk drive), solid state (e.g., NAND flash) device, and/or any other like data storage mechanism capable of storing and recording data. The one or more storage devices may be configured to store computer programs, program code, instructions, or some combination thereof, for one or more operating systems and/or for implementing the example embodiments described herein. The computer programs, program code, instructions, or some combination thereof, may also be loaded from a separate computer readable storage medium into the one or more storage devices and/or one or more computer processing devices using a drive mechanism. Such separate computer readable storage medium may include a Universal Serial Bus (USB) flash drive, a memory stick, a Blu-ray/DVD/CD-ROM drive, a memory card, and/or other like computer 
[0056] The computer programs include processor-executable instructions that are stored on at least one non-transitory computer-readable medium (memory).
For purposes of the examination, examiner will interpret “a non-transitory computer program product” as a non-transitory computer-readable medium or equivalents thereof configured to storing a computer program.
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or act(s) and clearly links them to the function so that one of ordinary skill in the art would recognize what structure(s), material(s), or act(s) perform the claimed function, applicant should clarify the record by either: (1) amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or act(s) to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (2) stating on the record what the corresponding structure(s), material(s), or act(s), which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. See 37 CFR 1.75(d) and MPEP §608.01(o) and §2181.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7-13, 19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein the maximum intensity projection is decomposed into at least two different frequency components”. It is unclear whether the limitation is reciting an active step for this method claim that the scope of the claim is unclear. Claims 8-9 inherit the deficiency by the nature of the dependency. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “further comprising decomposing the maximum intensity projection into at least two different frequency components”.
Claim 9 recites the limitation “wherein the at least two different frequency components, of the at least two different frequency components, are scaled”. It is unclear whether the limitation is reciting an active step for this method claim that the scope of the claim is unclear. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “further comprising scaling the at least two different components of the at least two different frequency components”.
Claim 10 recites the limitation “wherein the first image component and the second image component are recombined to form the synthetic mammogram”. It is unclear whether the limitation is reciting an active step for this method claim that the scope of the claim is unclear. For purposes of the examination, the limitation is being given a broadest reasonable further comprising recombining the first image component and the second image component to form the synthetic mammogram”.
Claim 11 recites the limitation “wherein a post-processing step is applied to the synthetic mammogram”. It is unclear whether the limitation is reciting an active step for this method claim that the scope of the claim is unclear. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “further comprising applying a post-processing step to the synthetic mammogram”.
Claim 12 recites the limitation “wherein the synthetic mammogram is compared with an earlier full-field digital mammography acquisition”. It is unclear whether the limitation is reciting an active step for this method claim that the scope of the claim is unclear. Claim 13 inherit the deficiency by the nature of its dependency on clam 12.  For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “further comprising comparing the synthetic mammogram with an earlier full-field digital mammography acquisition”.
Claim 13 recites the limitation “wherein the synthetic mammogram is selected from several generated synthetic mammograms for comparison with a relatively earlier full-field digital mammography acquisition”. First, it is unclear whether the limitation is reciting an active step for this method claim that the scope of the claim is unclear. Second, it is unclear whether “several generated synthetic mammograms” are generated by the limitation “generating at least one synthetic mammogram …” recited in claim 1. Third, the phrase “relatively earlier” is a relative phrase which renders the claim indefinite. The phrase “relatively earlier” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite further comprising selecting a synthetic mammogram from the at least one synthetic mammogram for comparison with a full-field digital mammography acquisition”.
Claim 19 recites the limitation “wherein, applied to the average intensity projection determined, is at least one of: intensity adjustment, gray value distribution adjustment, scattered ray correction, and calcification-retaining noise filter”. It is unclear whether the limitation is reciting an active step for this method claim that the scope of the claim is unclear. For purposes of the examination, the limitation is being given a broadest reasonable as “further comprising applying to the average intensity projection determined, is at least one of: intensity adjustment, gray value distribution adjustment, scattered ray correction, and calcification-retaining noise filter”.
Claim 21 recites the limitation “wherein the maximum intensity projection is decomposed into at least two different frequency components”. It is unclear whether the limitation is reciting an active step for this method claim that the scope of the claim is unclear. Claims 22-23 inherit the deficiency by the nature of their dependency on clam 21. For purposes of the examination, the limitation is being given a broadest reasonable as “further comprising decomposing the maximum intensity projection into at least two different frequency components”.
Claim 23 recites the limitation “wherein the at least two different frequency components, of the at least two different frequency components, are scaled”. It is unclear whether the limitation is reciting an active step for this method claim that the scope of the further comprising scaling the at least two different frequency components of the at least two different frequency components”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuley et al. (Zuley, Margarita L et al. “Comparison of two-dimensional synthesized mammograms versus original digital mammograms alone and in combination with tomosynthesis images.” Radiology vol. 271,3 (2014): 664-71. doi:10.1148/radiol.13131530.) - hereinafter referred to as Zuley.
Regarding claim 1,  Zuley discloses a method for generating a synthetic mammogram, comprising:
acquiring a plurality of projection data sets at a plurality of projection angles (pg. 666: Materials and Methods: 11 or 15 low-dose projection images acquired by moving x-ray tube along a limited arc); and
generating at least one synthetic mammogram with an image property essentially equivalent to a conventional full-field digital mammography acquisition based on several projection data sets of the plurality of 
	It is noted that the term “synthetic mammogram” has been given a broadest reasonable interpretation in view of [0013] of the specification of the instant application as a mammogram “generated in particular from an essentially three-dimensional data set, in particular several projection data sets”.
	Additionally, the Examiner notes that Zuley discloses generating at least one synthetic mammogram with an image property essentially equivalent to a conventional full-field digital mammography (FFDM) acquisition by generating at least one synthetic mammogram with an image impression, such as BI-RADS scores, that is equivalent to an image impression found in an FFDM acquisition.
Regarding claims 12-13, Zuley discloses all limitations of claim 1, as discussed above, and Zuley further discloses:
(claims 12-13); and
wherein the synthetic mammogram is selected from several generated synthetic mammograms for comparison with a relatively earlier full-field digital mammography acquisition (Fig. 3-4: FFDM v. SM craniocaudal images; pg. 667: Results: Figure 3 shows an example of a speculated mass at FFDM and SM, and Figure 4 shows fine pleomorphic calcifications at FFDM and SM; pg. 666: Image Acquisition and Processing Protocol: "a 2D SM, which simulates a conventional 2D digital mammogram, was generated from each set of tomosynthesis sections.") (claim 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zuley as applied to claim 1 above, and further in view of van Schie et al. (van Schie et al. "Generating Synthetic Mammograms From Reconstructed Tomosynthesis Volumes." IEEE Trans Med Imaging, vol. 32, 12 (2013): 2322-31. doi: 10.1109/TMI.2013.2281738.) - hereinafter referred to as van Schie.
Regarding claims 2-3, Zuley discloses all limitations of claim 1, as discussed above, and Zuley does not disclose:
imprinting a selected predefined image impression setting onto the at least one synthetic mammogram generated (claims 2-3); and
wherein the selected predefined image impression setting includes at least one of a multi-frequency adjustment, a lookup table application, and a windowing (claim 3).
	Van Schie, however, discloses:
imprinting a selected predefined image impression setting onto the at least one synthetic mammogram generated (Fig. 1: Post-processing; pg. 2325: Postprocessing: Contrast Enhancement: Window center is set to the average pixel value of the most dense region in the mammogram which is determined by a method that simulates an automatic exposure control), wherein the selected predefined image impression setting includes at least one of a multi-frequency adjustment, a lookup table application, and a windowing (Fig. 1: Post-processing; pg. 2325: Postprocessing: Contrast Enhancement: Window center is set to the average pixel value 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Zuley to function as claimed, since a method of generating a synthetic mammogram was well known in the art, as taught by Zuley and van Schie, and imprinting a windowing onto a synthetic mammogram was well known in the art, as taught by van Schie. The motivation for the combination would have been to allow “Mammograms should be presented in such contrast that lesions are optimally visualized and human interaction to manipulate contrast during reading is minimized”, as taught by van Schie (pg. 2325: Contrast Enhancement). 
Regarding claim 11,  Zuley discloses all limitations of claim 1, as discussed above, and Zuley does not disclose:
wherein a post-processing step is applied to the synthetic mammogram.
	Van Schie, however, discloses:
a post-processing step is applied to the synthetic mammogram (Fig. 1: Post-processing; pg. 2325: Postprocessing: peripheral enhancement, contrast enhancement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Zuley to function as claimed, since a method of generating a synthetic mammogram was well known in the art, as taught by Zuley and van Schie, and applying a post-processing step to a synthetic mammogram was well known in the art, as taught by van Schie. The motivation for the combination would . 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zuley in view of van Schie as applied to claim 2 above, and further in view of Ruth et al. (US PG Pub No. 2009/0123052) - hereinafter referred to as Ruth.
Regarding claims 18-19, Zuley in view of van Schie discloses all limitations of claim 2, as discussed above, and Zuley does not disclose:
wherein the generating includes determining an average intensity projection, based on the plurality of projection data sets acquired, as a first image component (claims 18-19); and
wherein, applied to the average intensity projection determined, is at least one of: intensity adjustment, gray value distribution adjustment, scattered ray correction, and calcification-retaining noise filter (claim 19).
	Ruth, however, discloses:
generating at least one synthetic mammogram by determining an average intensity projection, based on a plurality of projection data sets acquired, as a first image component ([0055]-[0057]: At step 910, the Tr data set is apportioned into a slabbed set of slices Tslab. That is a number of images Tr are effectively combined, using maximum intensity projection (MIP) or averaging to generate a set of Tslab slices),
wherein, applied to the average intensity projection determined, is at least one of: intensity adjustment, gray value distribution adjustment, scattered 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Zuley in view of van Schie to function as claimed, since a method of generating a synthetic mammogram was well known in the art, as taught by Zuley, van Schie, and Ruth, and generating at least one synthetic mammogram by determining an average intensity projection and filtering the average intensity projection were well known in the art, as taught by Ruth. The motivation for the combination would have been to allow “(3D tomosynthesis) images Tr are effectively combined (into 2D tomosynthesis image)”, as taught by Ruth ([0055]), by determining an average intensity projection, and “reduce additional blur produced in the re-projection due to artifacts in the slices Tr”, as also taught by Ruth ([0060]), by filtering the average intensity projection. 
Claims 4-6, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zuley, as applied to claim 1 above, and further in view of Ruth.
Regarding claims 4-5, Zuley discloses all limitations of claim 1, as discussed above, and Zuley does not disclose:
wherein the generating includes determining an average intensity projection, based on the plurality of projection data sets acquired, as a first image component (claims 4-5); and
(claim 5).
	Ruth, however, discloses:
generating at least one synthetic mammogram by determining an average intensity projection, based on the plurality of projection data sets acquired, as a first image component ([0055]-[0057]: At step 910, the Tr data set is apportioned into a slabbed set of slices Tslab. That is a number of images Tr are effectively combined, using maximum intensity projection (MIP) or averaging to generate a set of Tslab slices); and
wherein, applied to the average intensity projection determined, is at least one of: intensity adjustment, gray value distribution adjustment, scattered ray correction, and calcification-retaining noise filter ([0060]: filtering source motion in original tomosynthesis image acquisition from re-projected image of MIP/averaged Tslab slices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Zuley to function as claimed, since a method of generating a synthetic mammogram was well known in the art, as taught by Zuley and Ruth, and generating at least one synthetic mammogram by determining an average intensity projection and filtering the average intensity projection were well known in the art, as taught by Ruth. The motivation for the combination would have been to allow “(3D tomosynthesis) images Tr are effectively combined (into 2D tomosynthesis image)”, as 
Regarding claim 6, Zuley discloses all limitations of claim 1, as discussed above, and Zuley does not disclose:
wherein the generating includes determining a maximum intensity projection, based on the plurality of projection data sets acquired, as a second image component.
	Ruth, however, discloses:
generating at least one synthetic mammogram by determining a maximum intensity projection, based on the plurality of projection data sets acquired, as a second image component (pg. 666: Image Acquisition and Processing Protocol: "SM images are created by summing and filtering the stack of reconstructed tomosynthesis sections, similar to generating a weighted maximum intensity projection image").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Zuley to function as claimed, since a method of generating a synthetic mammogram was well known in the art, as taught by Zuley and Ruth, and generating at least one synthetic mammogram by determining a maximum intensity projection was well known in the art, as taught by Ruth. The motivation for the combination would have been to allow “(3D tomosynthesis) images Tr are effectively 
Regarding claim 14, Zuley discloses all limitations of claim 1, as discussed above, and Zuley does not disclose:
wherein the synthetic mammogram comprises CAD marks.
	Ruth, however, discloses:
a synthetic mammogram comprising CAD marks (Fig. 7: CAD marks 350 and [0046]: CAD process applied to synthesized 2D images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Zuley to function as claimed, since a method of generating a synthetic mammogram was well known in the art, as taught by Zuley and Ruth, and a synthetic mammogram comprising CAD marks was well known in the art, as taught by Ruth. The motivation for the combination would have been to “use computer analysis of images to identify locations and possibly other characteristics of suspected abnormalities”, as taught by Ruth ([0011]). 
Regarding claim 16, Zuley discloses all limitations of claim 1, as discussed above, and Zuley does not disclose:
a non-transitory computer program product storing a computer program, directly loadable into a memory of a controller of a mammography system, including program portions to carry out the method of claim 1 when the computer program is executed in the controller of the mammography system.

a non-transitory computer program product storing a computer program ([0050]: Processing unit 120 comprises reconstruction software 122, which may be stored in a computer readable medium of unit 12, and 2D synthesis software), directly loadable into a memory of a controller of a mammography system (Fig. 8 and [0050]: processing unit 120), including program portions to generate a synthetic mammogram ([0028]: projection images Tp sent to computer system 3  to generate a synthesized 2D image (interchangeably referenced as T2 d or Ms), when the computer program is executed in the controller of the mammography system ([0050]: Processing unit 120 comprises reconstruction software 122 to process x-ray image data into Tp and Tr image data and 2D synthesis software to use or more of Tp and/or Tr images to synthesize a 2D image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Zuley to function as claimed, since a method of generating a synthetic mammogram was well known in the art, as taught by Zuley and Ruth, and a non-transitory computer program product storing a computer program to generate a synthetic mammogram was well known in the art, as taught by Ruth. The 
Regarding claim 17, Zuley discloses all limitations of claim 1, as discussed above, and Zuley does not disclose:
a non-transitory computer-readable medium storing program portions, readable and executable by at least one processor, to carry out the method of claim 1 when the program portions are executed by the at least one processor.
	Ruth, however, discloses:
a non-transitory computer-readable medium storing program portions, readable and executable by at least one processor ([0050]: Processing unit 120 comprises reconstruction software 122, which may be stored in a computer readable medium, and 2D synthesis software), to generate a synthetic mammogram ([0028]: projection images Tp sent to computer system 3  to generate a synthesized 2D image (interchangeably referenced as T2 d or Ms) when the program portions are executed by the at least one processor ([0050]: Processing unit 120 comprises reconstruction software 122 to process x-ray image data into Tp and Tr image data and 2D synthesis software to use or more of Tp and/or Tr images to synthesize a 2D image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Zuley to function as claimed, since a method of generating a synthetic mammogram was well known in the art, as taught by Zuley and Ruth, and a non-transitory computer-readable medium storing program  motivation for the combination would have been to automate the process of generating a synthetic mammogram, and it has been held that automating a process would be obvious to one of ordinary skill in the art at the time of invention to increase efficiency.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zuley in view of Ruth, as applied to claim 4, and further in view of Abdurahman et al. (US PG Pub No. 2016/0086356) - hereinafter referred to as Abdurahman.
Regarding claims 10 and 20, Zuley in view of Ruth discloses all limitations of claim 4, as discussed above, and Zuley does not disclose:
wherein the generating includes determining a maximum intensity projection, based on the plurality of projection data sets acquired, as a second image component (claims 10 and 20); and
wherein the first image component and the second image component are recombined to form the synthetic mammogram (claim 10).
	Abdurahman, however, discloses:
generating at least one synthetic mammogram by determining an average intensity projection, based on the plurality of projection data sets acquired, as a first image component ([0014]: generate first and/or second re-projection image by average intensity projection from first and/or second 3D volume; [0048]: average-intensity-projection (AIP) image RP.mn computed; Fig. 6), and determining a maximum intensity projection, based on the plurality of projection data sets acquired, as a 
wherein the first image component and the second image component are recombined to form the synthetic mammogram (Fig. 3: step s105 and [0049]-[0051]: synthetic mammogram SM as combined projection image is computed as linear combination of re-projection images RP.mn; Fig. 8 and [0060]: synthetic mammogram on basis of weighted MIP and weighted AIP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Zuley in view of Ruth to function as claimed, since a method of generating a synthetic mammogram was well known in the art, as taught by Zuley, Ruth, and Abdurahman, and generating a synthetic mammogram by determining an average intensity projection and a maximum intensity projection and combining the average intensity projection and the maximum intensity projection were well known in the art, as taught by Abdurahman. The .
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zuley in view of Ruth and Abdurahman, as applied to claim 20 above, and further in view of Masumoto et al. (US PG Pub No. 2014/0093029) - hereinafter referred to as Masumoto.
Regarding claims 21-22, Zuley in view of Ruth and Abdurahman discloses all limitations of claim 20, as discussed above, and Zuley does not disclose:
wherein the maximum intensity projection is decomposed into at least two different frequency components (claims 21-22); and
wherein the at least two different frequency components include high-frequency components and medium-frequency components (claim 22).
	Masumoto, however, discloses:
a maximum intensity projection is decomposed into at least two different frequency components ([0085]: applying filtering to MIP image; [0087]: applying processing to suppress high-frequency components to the MIP image), wherein the at least two different frequency components include high-frequency components and medium-frequency components ([0087]: suppress high-frequency components to MIP by low-pass filtering).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the method by Zuley in view of Ruth and Abdurahman to function as claimed, since a method of generating a mammogram was well known in the art, as taught by Zuley, Ruth, Abdurahman, and Masumoto; generating a maximum intensity projection was well known in the art, as taught by Abdurahman and Masumoto; and decomposing a maximum intensity projection into high frequency and low  motivation for the combination would have been to “suppress high-frequency components to the MIP image, the three-dimensional structure of a tumor mass area can be shown more clearly”, as taught by Masumoto ([0023]). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zuley in view of Ruth, Abdurahman, and Masumoto, as applied to claim 22 above, and further in view of Nishikawa et al. (US Patent No. 5598481) - hereinafter referred to as Nishikawa.
Regarding claim 23, Zuley in view of Ruth, Abdurahman, and Masumoto discloses all limitations of claim 22, as discussed above, and Zuley does not disclose:
wherein the at least two different frequency components, of the at least two different frequency components, are scaled.
	Nishikawa, however, discloses:
at least two different frequency components are scaled (Col 26, line 39 - Col 28, line 2: wavelet transform decomposes images into different frequency components, and then each component can be studied with a resolution matched to it scale … wavelets are derived by scaling and translation of the mother wavelet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the method by Zuley in view of Ruth, Abdurahman, and Masumoto to function as claimed, since a method of generating a mammogram was well known in the art, as taught by Zuley, Ruth, Abdurahman, Masumoto, and Nishikawa; decomposing into different frequency components was well known in the art,  motivation for the combination would have been to “provide[s] a tool for space-frequency localization. With this feature, the wavelet transform is much more efficient in characterizing abrupt changes such as microcalcifications”, as taught by Nishikawa (Col 27, lines 6-20). 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zuley in view of Ruth, as applied to claim 6 above, and further in view of Masumoto.
Regarding claims 7-8, Zuley in view of Ruth discloses all limitations of claim 6, as discussed above, and Zuley does not disclose:
wherein the maximum intensity projection is decomposed into at least two different frequency components (claims 7-8); and
wherein the at least two different frequency components include high-frequency components and medium-frequency components (claim 8).
	Masumoto, however, discloses:
a maximum intensity projection is decomposed into at least two different frequency components ([0085]: applying filtering to MIP image; [0087]: applying processing to suppress high-frequency components to the MIP image), wherein the at least two different frequency components include high-frequency components and medium-frequency components ([0087]: suppress high-frequency components to MIP by low-pass filtering).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the method by Zuley in view of Ruth to function  motivation for the combination would have been to “suppress high-frequency components to the MIP image, the three-dimensional structure of a tumor mass area can be shown more clearly”, as taught by Masumoto ([0023]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zuley in view of Ruth and Masumoto, as applied to claim 8 above, and further in view of Nishikawa.
Regarding claim 9, Zuley in view of Ruth and Masumoto discloses all limitations of claim 8, as discussed above, and Zuley does not disclose:
wherein the at least two different frequency components, of the at least two different frequency components, are scaled.
	Nishikawa, however, discloses:
at least two different frequency components are scaled (Col 26, line 39 - Col 28, line 2: wavelet transform decomposes images into different frequency components, and then each component can be studied with a resolution matched to it scale … wavelets are derived by scaling and translation of the mother wavelet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the method by Zuley in view of Ruth and Masumoto to function as claimed, since a method of generating a mammogram was well known in the art, as taught by Zuley, Ruth, Masumoto, and Nishikawa; decomposing into  motivation for the combination would have been to “provide[s] a tool for space-frequency localization. With this feature, the wavelet transform is much more efficient in characterizing abrupt changes such as microcalcifications”, as taught by Nishikawa (Col 27, lines 6-20). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ruth in view of Zuley.
Regarding claim 15, Ruth discloses a method for generating a synthetic mammogram comprising:
acquiring a plurality of projection data sets at a plurality of projection angles ([0027]: image data acquisition system 1 acquires tomosynthesis image data for Tp images of patients' breasts; [0024]: Tp refers to an image that is similarly two-dimensional but is taken at a respective tomosynthesis angle between the breast and the origin of the imaging X-rays (typically the focal spot of an X-ray tube); and
generating at least one synthetic mammogram with an image property based on several projection data sets of the plurality of projection data sets acquired ([0028]: projection images Tp sent to computer system 3  to generate a synthesized 2D image (interchangeably referenced as T2 d or Ms).

Ruth does not disclose:
generating at least one synthetic mammogram with an image property essentially equivalent to a conventional full-field digital mammography acquisition based on several projection data sets of the plurality of projection data sets acquired.
Zuley, however, discloses:
generating at least one synthetic mammogram with an image property essentially equivalent to a conventional full-field digital mammography acquisition based on several projection data sets of the plurality of projection data sets acquired (pg. 666: Image Acquisition and Processing Protocol: "a 2D SM, which simulates a conventional 2D digital mammogram, was generated from each set of tomosynthesis sections."; pg. 667-668: Results: "The reader-averaged AUCs for SM and FFDM alone were 0.894 and 0.889, respectively ... For verified cancer cases, there was no significant difference in the frequency of recall scores (BI-RADS scores 3-5) between SM and FFDM alone ... for verified benign cases, the recall rate was similar for SM and FFDM alone ..."; pg. 664: Conclusion: SM 
The Examiner notes that Zuley discloses generating at least one synthetic mammogram with an image property essentially equivalent to a conventional full-field digital mammography (FFDM) acquisition by generating at least one synthetic mammogram with an image impression, such as BI-RADS scores, that is equivalent to an image impression found in an FFDM acquisition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ruth to function as claimed, since a method of generating a synthetic mammogram was well known in the art, as taught by Ruth and Zuley, and generating a synthetic mammogram with an image property essentially equivalent to a conventional full-field digital mammography acquisition was well known in the art, as taught by Zuley. The motivation for the combination would have been to allow “SM (synthetic mammogram) alone … is comparable in performance to FFDM (full-field digital mammography) alone … and may eliminate the need for FFDM as part of a routine clinical study”, as taught by Zuley (pg. 664: Conclusion). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gkanatsios et al. (US PG Pub No. 2016/0367210) discloses at least generating a synthetic mammogram using computer-aided detection (CAD) algorithms (see at least Fig. 2 and [0046]);
Costa et al. (US PG Pub No. 2017/0011534) discloses at least generating a synthetic mammogram by average intensity projection and maximum intensity projection (see at least Fig. 3-5 and [0051]-[0053]); and
Homann et al. (US PG Pub No. 2017/0316588) discloses at least generating a synthetic mammogram by computing low and high frequency image components (see at least [0075-[0076]].	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799